Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-10-2003

Paputchi v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3617




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Paputchi v. Atty Gen USA" (2003). 2003 Decisions. Paper 209.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/209


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                    NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                      02-3617
                   ____________

                 RUKIE PAPUTCHI,

                           Petitioner

                            v.

         JOHN ASHCROFT, ATTORNEY
       GENERAL OF THE UNITED STATES,

                            Respondent

               ____________________


 ON PETITION FOR REVIEW OF AN ORDER OF THE
      BOARD OF IMM IGRATION APPEALS
                 ___________

                BIA No. A70 903 825

      Submitted Under Third Circuit Rule 34.1(a)
                 September 15, 2003

Before: ALITO, AMBRO, and CHERTOFF, Circuit Judges

              (Filed: October 10, 2003)

                __________________

                     OPINION
               ____________________
PER CURIAM:

       This is a petition for review of a decision of the Board of Immigration Appeals

holding that the petitioner had not established that she was eligible for asylum or

withholding of deportation. The petitioner, a native and citizen of Bulgaria, claims that

she was persecuted and fears persecution in Bulgaria because she is a Muslim of Turkish

descent. Rejecting the petitioner’s arguments, the BIA concluded that the petitioner had

not established past persecution because her “unfortunate and discriminatory experiences

over a decade ago” did not amount to “persecution” in the sense relevant here. In

addition, in light of the evidence before the BIA of current country conditions in Bulgaria,

the Board held that the petitioner had not met her burden of establishing a well-founded

fear of persecution.

       We have considered all of the arguments advanced by the petitioner in her petition

for review, but we find no basis for granting the petition. We agree with the Board that

the past treatment alleged by the petitioner, although deplorable, does not rise to the high

level required to constitute “persecution.” See Fatin v. INS, 12 F.3d 1233,(3d Cir. 1993).

On the issue of whether the petitioner established a well-founded fear of future

persecution if returned to Bulgaria, the Board implicitly found that conditions in that

country are now such that the petitioner has no reasonable ground for fearing that she will

be subjected to persecution based on her religion or ethnic background if she is returned.

Our review of this factual finding regarding current conditions in Bulgaria is limited. See



                                             2
8 U.S.C. § 1252(b)(4)(B)(2002); Abdille v. Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001).

Since the Board’s finding is supported by substantial evidence in the record, we must

sustain it.

        We have considered all of the petitioner’s arguments, but find no basis for granting

her petition. Therefore, the petition is denied, and the decision of the Board is affirmed.




                                             3